Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00439-CV

SAYERS INVESTMENTS, LP., Rachel Shirley Rachelle, Shea Management Co., L.C., and
                        William Earl McDonald,
                              Appellants

                                            v.

Joseph E. MINIHAN a/k/a Joe E. Minihan, Sharon Joy Minihan, 1150 Partners, Ltd., SCAP of
             TEXAS Inc., James C. Woo and Davidson Troilo Ream & Garza,
                                      Appellees

              From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CV-15-0000184
                      Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, this appeal is DISMISSED.

     SIGNED December 28, 2016.


                                             _________________________________
                                             Rebeca C. Martinez, Justice